Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/5/2021, 6/9/2021 and 9/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
This is in response to Applicant’s amendment which was filed on 2/5/2021 and has been entered. Claims 1-7, 9-11, 13, and15 have been amended. Claims 12 and 14 have been cancelled. Claims 21 and 22 have been added. Claims 1-11, 13, and 15-22 are pending in this application, with claims 1, 13 and 15 being independent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13, 15-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2017/0171387 (“Vendrow”).
	
Regarding claim 1, Vendrow discloses a method comprising: 
accepting, by a computing device, a telephone call, from another device, initiated by a caller (fig. 1, inbound call 110 received by call messaging system 106; [0022]);
prior to establishing a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller (interpreted as before the telephone call session is connected), executing, by the computing device, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0027] screening engine 114 can be configured to implement call screening in association with either callee 108 or callee device 109);
wherein executing the call screening service comprises interrogating the caller, via the audio user interface, for additional information including a purpose of the telephone call ([0025] consider that a caller to a telephone number has a menu played. The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee); and 
outputting, by the computing device, a graphical user interface associated with telephone call (fig. 6A), wherein the graphical user interface includes an indication of the additional information obtained via the audio user interface that interrogates the caller ([0030] for example softphone 144 can display contact name or other caller information).

Regarding claim 13, Vendrow discloses a computing system comprising at least one processor (fig. 1, call messaging system 106) configured to: 
accept, by the computing system, a telephone call, from another device, initiated by a caller (fig. 1, inbound call 110 received by call messaging system 106; [0022]);
prior to establishment of a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller (interpreted as before the telephone call session is connected), execute, by the computing system, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0027] screening engine 114 can be configured to implement call screening in association with either callee 108 or callee device 109), 
the execution of the call screening service comprising interrogation of the caller, via the audio user interface, for additional information including a purpose of the telephone call ([0025] consider that a caller to a telephone number has a menu played. The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee); and 
output, by the computing system, a graphical user interface associated with telephone call (fig. 6A), the graphical user interface including an indication of the additional information obtained via the audio user interface that interrogates the caller ([0030] for example softphone 144 can display contact name or other caller information).

Regarding claim 15, Vendrow discloses a computer-readable storage medium comprising instructions ([0057]) that, when executed, cause at least one processor to perform: 
accept, by the computing system, a telephone call, from another device, initiated by a caller (fig. 1, inbound call 110 received by call messaging system 106; [0022]);
prior to establishment of a telephone user interface that receives spoken input from a user and outputs spoken audio from the caller (interpreted as before the telephone call session is connected), execute, by the computing system, a call screening service that outputs an audio user interface, to the other device and as part of the telephone call ([0027] screening engine 114 can be configured to implement call screening in association with either callee 108 or callee device 109), 
the execution of the call screening service comprising interrogation of the caller, via the audio user interface, for additional information including a purpose of the telephone call ([0025] consider that a caller to a telephone number has a menu played. The first menu item can be a prompt asking for the user name or the reason for this call or other information. The caller answers with some reason, and this reason is played to the callee); and 
output, by the computing system, a graphical user interface associated with telephone call (fig. 6A), the graphical user interface including an indication of the additional information obtained via the audio user interface that interrogates the caller ([0030] for example softphone 144 can display contact name or other caller information).

Regarding claims 3, 16 and 20, Vendrow discloses the method of claim 1, wherein the graphical user interface comprises a transcription of the additional information ([0030] depending upon the enabled policy, softphone 144 can display caller-ID, destination number, contact name and information, call routing options, and other significant caller information. Additionally, softphone 144 can enable mouse-over actions to display additional caller information, such as a contact directory, caller contact history, call routing options, and people available to accept this call).  

Regarding claims 4, 17 and 21, Vendrow discloses the method of claim 3, further comprising: updating the transcription included in the graphical user interface after the additional information is received ([0051]  callee device can generate interface 801 to facilitate listening to voicemail in real-time as it is being recorded. While monitoring the voicemail, the callee can interrupt the voicemail and connect with the caller. Portion 810 of interface 801 presents the status of screening to a callee while the voicemail is being recorded so that the callee can accept the call, ignore the call to continue voice message recording, or bypass current call screening).

Regarding claims 5, 18 and 22, Vendrow discloses the method of claim 4, wherein executing the call screening service comprises: 
outputting, by the computing device, to the other device and as part of the telephone call, telephone audio outputs ([0025] The first menu item can be a prompt asking for the user name or the reason for this call or other information.); and 
receiving, by the computing device, from the other device and as part of the telephone call, telephone audio inputs, wherein the transcription of the spoken input to the audio user interface includes text of the telephone audio outputs and the telephone audio inputs ([0025] [0030] the caller answers with some reason, and this reason is played and/or presented to the callee).  

Regarding claims 6 and 19, Vendrow discloses the method of claim 1, further comprising: 
displaying, by the computing device, the graphical user interface that includes elements for adjusting the audio user interface (fig. 5, interface 502 for setting call greeting and routing rules); 
receiving, by the computing device, via the graphical user interface, one or more user inputs associated with the elements for adjusting the audio user interface ([0043] user enters inputs into input fields 510); and 
controlling, based on the one or more user inputs, the audio user interface that interrogates the caller ([0044] fig. 6A is an example of the interface screen operating).  

Regarding claim 7, Vendrow discloses the method of claim 6, wherein: the one or more user inputs comprise a user command to output a specific response or a specific question; and controlling the audio user interface that interrogates the caller comprises outputting, to the other device, and as part of the telephone call, audio indicative of the specific response or the specific question (Fig. 5, [0043] interface 502 includes options for user to customize prompts/questions to caller).  

Regarding claim 8, Vendrow discloses the method of claim 7, wherein the specific response or the specific question is presented as a suggested action when presenting the graphical user interface alerting the user of the computing device to the telephone call (fig. 6A, portion 610 of interface 602 presents a subset of prompts that a user can use during an active call to forward a call, reply via text messaging, or screen into voicemail).  

Regarding claim 9, Vendrow discloses the method of claim 7, further comprising: automatically determining, based on contextual information associated with the computing device, the specific response or the specific question (Fig. 5, call messaging system uses stored rules [0043] for instance, input field 510 can specify a time-of-day during which to use, for example, filtering rules. Input field 514 can provide for call forwarding in accordance with predetermined or default filtering rules).  

Regarding claim 10, Vendrow discloses the method of claim 9, automatically determining, based on previous calls accepted from the other device, the specific response or the specific question ([0042] the call messaging system can be configured to receive an inbound call 404 between a caller device 402 and a callee device 432. At 406, the call messaging system can determine whether a caller has a matching caller ID. In some embodiments, the call messaging system can use other attributes associated with the call to specify whether to apply filtering rules in handling the call).   

Regarding claim 11, Vendrow discloses the method of claim 6, wherein the one or more user inputs comprise a user command to accept or reject the telephone call, and controlling the audio user interface that interrogates the caller comprises terminating the audio user interface as part of ending the telephone call or enabling direct voice communication, via the telephone call, between the user and the caller (fig. 6A, call handling options, Answer, ignore, etc.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0171387 (“Vendrow”) in view of U.S. Publication No. 2018/0152558 (“Chan et al.”).

Regarding claim 2, Vendrow does not specify the method of claim 1, further comprising: classifying, by the computing device, the caller as being a particular type of caller from a plurality of caller types; adapting, by the computing device, based on the particular type of caller, the audio user interface that interrogates the caller to obtain specific information for the particular type of caller that is different from other information obtained for other types of callers from the plurality of caller types, wherein the additional information obtained from the caller via the audio user interface includes the specific information for the particular type of caller.
However in a similar field of endeavor, Chan et al. also discloses an intelligent call screening method. Cognitive computing service (CCS) of the intelligent call screening (ICS) system may learn from the conversation when information requested by the user is not available. Then, CCS 142 will ask for the information for similar calls in the future. For example, the caller stated that he is John Doe, calling about Real Estate. Based on the above example, the summary could display: John Doe, Advertisement, and Real Estate. If the user asks whether John Doe is trying to sell a house to the user, or requests the user to sell his house, then the call screening program 112 will ask for the details in the future. In an embodiment, these types of additional details could be requested from all callers having similar qualities as John Doe (e.g. working with real estate), or requested from only John Doe ([0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to classify user information to obtain caller types as disclosed by Chan et al. in order to anticipate caller’s needs based on common information from call histories.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2018/0020093 to Bentitou et al. discloses before the call is received, or during the call via real-time audio or transcription and communication via receipt of the transcription and conditional forwarding of calls

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652